Exhibit 10(t)

 

LOGO [g41647ex10t_001.jpg]

 

Notice of Grant of Restricted Stock and Award Agreement

 

ID: «SSN»

 

«FIRST_NAME» «MIDDLE_NAME» «LAST_NAME»

«EXTRA_FIELD_1»

 

It is a pleasure to inform you that you are hereby granted             
restricted shares of Fifth Third Bancorp stock. These shares of stock are
restricted and are subject to the terms and conditions of this Notice and the
terms of the Fifth Third Bancorp Incentive Compensation Plan (the “Plan”):

 

Date of Restricted Stock Award

   __________, ____

Award Number

   ____

Plan

   Incentive Compensation Plan

Restrictions will Lapse

   __________, _____

Total Number of Restricted Shares Granted

   ____

Value at Date of Grant

   $____

Total Value at Date of Grant

   $____

 

This restricted stock award will vest and the restrictions will lapse on
            ,          (the end of the period of restriction) provided you are
an employee of Fifth Third Bancorp or its subsidiaries at that time.

 

If you accept the terms of this restricted stock award, you will be deemed to
have consented to all of the terms and conditions of this restricted stock award
and of Fifth Third Bancorp Incentive Compensation Plan. In the event of any
conflict between the terms of this Notice and the Plan, the terms of the Plan
shall control.

 

This restricted stock award will expire by its own terms unless accepted within
ninety days of the date hereof.

 

For Fifth Third Bancorp:

 

LOGO [g41647ex10t_002.jpg]

        

George A. Schaefer, Jr.

President & CEO

      Date             Grantee       Date

 